Citation Nr: 1342348	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 4, 2010.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from September 1951 to September 1954, including receipt of the Purple Heart Medal for combat service in the Korean War. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 1996 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), which awarded service connected for PTSD.  The Veteran appealed for a higher initial rating.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), his increased rating claim for PTSD included a claim for entitlement to TDIU.  A June 2008 RO decision awarded TDIU beginning December 4, 2007.  He contends that an earlier effective date is warranted as his TDIU claim is part of the original claim for PTSD filed in March 1996.  

In July 2012, the Board remanded the claim for additional development.

A review of the Virtual VA electronic folder (efolder) includes a pertinent August 2013 VA medical opinion on employability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Beginning July 1, 2003, the Veteran is not gainfully employed.  At that time, his combined disability rating is 60 percent, with posttraumatic stress disorder (PTSD) rated as 50 percent disabling and post concussion headaches rated as 10 percent disabling, meeting the schedular TDIU criteria throughout the entire claims period.  

2.  From July 1, 2003 through December 3, 2007, the evidence is in relative equipoise on whether his service-connected PTSD precludes him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

By resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU are met beginning July 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the fully favorable determination, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Veteran contends that TDIU is warranted beginning when he left his longstanding job on July 1, 2003.  After review, the Board finds the evidence to be in relative equipoise and will grant the claim.  

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

Here, the Veteran submitted VA Form 21-8940 (Application for TDIU) on December 4, 2007 and his claim was granted.  However, the Veteran had a pending higher initial rating claim for PTSD from March 1996.  As the TDIU claim is part of the PTSD claim, the TDIU claim extends to the date of the pending PTSD claim.  Rice, supra.  

The record shows that the Veteran was gainfully employed until July 1, 2003.  As gainful employment precludes TDIU, it is not for consideration prior to July 1, 2003.  38 C.F.R. § 4.16.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

From July 1, 2003, the Veteran was service connection for PTSD rated as 50 percent disabling and post concussion headaches, rated as 10 percent disabling.  Bilateral hearing loss and lower extremity shell fragment wounds are rated as noncompensable.  His combined disability rating was 60 percent.  Note, he later received increases to 70 and 30 percent, respectively for his compensable service connected disabilities.  As his PTSD and post concussion headaches arise from a common etiology of combat, he meets the schedular TDIU criteria from the beginning of the claims period by having one disability considered 60 percent disabling.  38 C.F.R. § 4.16(a).  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is shown to have some college education and occupational experience in law enforcement.  (December 2007 TDIU claim).  The question is whether his service connected disabilities preclude gainful employment consistent with his educational and occupational background after he left his job in July 2003.  38 C.F.R. § 4.16(a).

As relevant, many VA PTSD treatment records from the time period under consideration include Global Assessment of Functioning (GAF) scores given by treating clinicians.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

VA treatment records from July 2003 reflect that the Veteran was adjusting to retirement.  Clinical examination showed him to have a dysthymic mood.  He was free from homicidal or suicidal ideations.  No overt thought disorder was observed.  The examiner noted chronic PTSD symptoms of hypervigilance, intrusive thoughts, impaired concentration, sleep disturbances, and impaired stress tolerance.  He assessed chronic PTSD and listed a GAF of 48.  The Veteran continued PTSD treatment from July 2003 through December 2007.  GAFs given throughout this period ranged from 40 to 50 for serious symptoms.  

The low GAF scores given by treating clinicians for serious symptoms are highly suggestive that the Veteran could not maintain gainful employment due to PTSD symptoms.  (See DSM-IV GAF for serious symptoms 41-50, specifically listing inability to keep a job).  Moreover, the Veteran reported that he left work due in part to PTSD type symptoms.  See August 2006 VA PTSD examination.  He cited irritability and paranoia.  Id.     

However, there is conflicting evidence.  An August 2005 assessment reflects that the Veteran was capable of working.  In an August 2013 VA medical opinion, the examiner essentially indicated that an opinion could not be given without resort to speculation.  She cited an absence of clinical contact with the Veteran over the relevant time period.  She believed a chart review was of limited value as his symptoms had waxed and waned.  She conceded that the Veteran's psychological function deteriorated somewhat after his 2003 retirement, but he had additional domestic and health stressors contributing to his decreased function.  She also explained that GAF scores were of limited value as they could be influenced by comorbid issues beyond PTSD symptoms alone.  

In summary, the clinical records from the July 2003 to December 2007 consistently reflect assessments of serious PTSD symptoms as indicated by GAF scores.  Although the August 2013 examiner indicates non-service related factors could influence the GAF score, the assignment of GAF scores indicative of serious symptoms is prima facie evidence that the Veteran could not be expected to maintain employment due to poor psychological functioning.  (See DSM-IV GAF for serious symptoms 41-50, specifically listing inability to keep a job).  The August 2013 VA medical opinion conceded that the Veteran had deteriorating symptoms after his retirement.  The medical opinion is also highly suggestive that further development would not resolve the claim due to the retrospective nature of the issue.  

The Board considers the evidence to be in relative equipoise based upon the evidence recited above.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his service connected disabilities precluded gainful employment.  38 C.F.R. §§ 3.102, 4.16(a); DSM-IV GAF scale.  TDIU is granted effective July 1, 2003.  Id.


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted beginning July 1, 2003. 




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


